United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 00-3479
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *       Appeal from the United States
      v.                                  *       District Court for the
                                          *       Eastern District of Missouri.
Steven Parchmon,                          *
                                          *             [UNPUBLISHED]
             Appellant.                   *

                                ________________

                                Submitted: April 10, 2001
                                    Filed: July 11, 2001
                                ________________

Before HANSEN and BYE, Circuit Judges, and MELLOY,1 District Judge.
                          ________________

PER CURIAM.

      On January 3, 2000, Police Officer Thomas Kranz was patrolling a St. Louis
neighborhood as part of a narcotics investigation. He saw Steven Parchmon, whom he
knew, walking down the street. Kranz exited the patrol car and approached Parchmon.
Parchmon ran. Kranz chased after him and observed Parchmon toss something in the
air. Kranz caught up with Parchmon, placed him in handcuffs, and retrieved three


      1
        The Honorable Michael J. Melloy, United States District Judge for the Northern
District of Iowa, sitting by designation.
baggies from the ground. The baggies contained a white substance that tested positive
for cocaine base. Parchmon was arrested and tried for one count of possession with
intent to distribute over fifty grams of cocaine base, in violation of 21 U.S.C. §
841(a)(1). A jury found him guilty, and the district court2 entered judgment against
him. He was sentenced to 121 months of imprisonment. On appeal, Parchmon
challenges the sufficiency of the evidence.

          Parchmon failed to renew his motion for judgment of acquittal at the close of
all the evidence, and therefore, his sufficiency argument is reviewed for plain error.
See Myers v. United States, 337 F.2d 22, 23 (8th Cir. 1964). We view the evidence
in the light most favorable to the government. We will overturn the verdict only if, so
viewing the evidence, a reasonable fact finder had some reasonable doubt as to any of
the essential elements of the crime. United States v. Johnson, 18 F.3d 641, 645-46
(8th Cir. 1994) (citation omitted).

       Proof of actual or constructive possession is necessary to support a conviction
for 21 U.S.C. § 841(a)(1). Parchmon asserts that it was unreasonable for the jury to
conclude that the three baggies found on the ground had been in his dominion and
control so that he could have been deemed to possess them. We disagree. Officer
Kranz testified that he saw Parchmon throw something in the air and moments later he
saw the baggies fall to the ground. It was not unreasonable for the jury to believe the
testimony of Officer Kranz and to find that Parchmon had possessed the baggies of
cocaine base prior to tossing them in the air, nor was it unreasonable for the jury to find
Parchmon’s version of events, that he was attempting to outrun a possible assailant,
implausible.

      Consequently, we affirm the judgment of the district court.


      2
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
                                            2
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               3